DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Request
The applicant is thanked for providing line numbers to the claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 4, 5, 8, 11, 13, 15, 17, 18, 21, 22, 24, 30-34 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regard to claim(s) 1, 15, 22, the recitation, “a heavies removal unit configured to receive the dry purified natural gas stream from the dehydration unit and produce a C5+ liquid condensate product and a vapor product before the vapor product is condensed in a liquefaction unit;” is indefinite if the location and structure of the heavies removal unit is interpreted to require anything other than that a vapor stream from the heavies removal unit is sent to the liquefaction unit.  The allegations of the applicant (dated 7/7/22, page 11) allege that the prior art of Kim is somehow deficient and yet the prior art explicitly shows that the heavies removal unit (1436) produces a vapor stream and sends the vapor stream to the liquefier (1434, 1435) and therefore it is entirely unclear what structure the applicant believes the claim recitation requires other than a unit that produces a vapor product before the vapor product is condensed by the liquefaction unit.
	The recitation, “a fuel gas conditioning unit configured to receive the first BOG and optionally at least one of the second BOG, the third BOG, or the flash stream” is indefinite since it is not clear what structure is being required other than the ability receive the recited fluids.  Neither the disclosure, nor the recitation requires any particular number of inlets, just the ability to receive the fluids and this is considered the broadest reasonable interpretation thereof.  Contrarily, the applicant alleges (7/7/2022, page 11) that the fuel gas unit of the prior art of Kim does not meet the limitation merely because Kim does not explicitly teach a condensation storage tank.  However, the disclosed structure of the fuel gas conditioning unit is not defined by the condensation storage tank.  These elements are entirely separate elements and there is no way to determine what structure is allegedly being required of the fuel gas conditioning unit merely because the fuel gas conditioning unit is able to receive fluid from the condensation storage tank.  Inasmuch as the applicant is attempting to allege that the fuel gas conditioning unit includes lines between the elements, this interpretation creates indefinite scope since the disclosure does not define the fuel gas conditioning unit to be comprised of the lines feeding to it.  The original disclosure does not define how the boil off gas is sent to the fuel gas conditioning unit and therefore there is no way to support the allegation that the fuel gas conditioning unit requires a particular delivery line structure. Therefore, it is unclear what structure is being required by the applicant’s interpretation of the limitation.
Claim Interpretation
All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4, 5, 11, 13, 15, 17, 18, 22, 24, 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2020/0317305) in view of Huntington (US 10315150), Repasky (US 2018/0259249) and Ducote (US 2019/0204007).
	In regard to claim(s) 1, 15, 22, and 13, 32, 34, Kim teaches a liquefied natural gas (LNG) production facility (100, see all figures, including fig. 10) comprising:
an acid gas removal unit (1432) configured to accept a raw feed natural gas (associated gas from 122, para. 35) and generate an acid gas stream (acid removed), a flash gas stream (to fuel gas unit), and a purified natural gas stream (towards 1433); 
a dehydration unit (1433) including a solid adsorbent (in bed - para. 81), the dehydration unit (1433) configured to receive the purified natural gas stream (towards 1433) from the acid gas removal unit (1432) and provide a dry purified natural gas stream (para. 82 - “feed gas from which moisture and mercury are removed”, hereafter dry natural gas); 
a heavies removal unit (at least 1436) configured to receive the dry purified natural gas stream (dry natural gas) from the dehydration unit (1433) and produce a C5+ liquid condensate product (interpreted as a liquid hydrocarbon that at least has pentane) (“condensates” - para. 83) (note that it is implicit to the teachings of crude oil production and refining that the condensates would at least contain pentane) and a vapor product (vapor to the liquefaction unit - part to 1434, see fig. 10, hereafter vapor) before the vapor product (vapor) is condensed in a liquefaction unit (1434, 1435); 
the liquefaction unit (1434, 1435) configured to condense the vapor product (vapor) from the heavies removal unit (1436) into an LNG (from 1435 to storage); 
an LNG storage tank (144, LNG storage unit) configured to receive and store the LNG from the liquefaction unit (1434, 1435) and further configured for venting of a second BOG (para. 86 - see at least some “evaporation” from storage); 
an LNG loading facility (offloading unit, Fig. 10, 145, para. 87) configured to receive the LNG from the LNG storage tank (144, LNG storage unit), and transfer the LNG to a marine vessel (para. 87 - LNG carrier) comprising a marine LNG storage tank (holding the LNG on the LNG carrier receiving the LNG from the offloading unit, para. 87), and the LNG loading facility further configured for venting of a third BOG (note that the offloading facility vents gas to the BOG compression unit);  
a fuel gas conditioning unit (fuel gas unit) configured to receive the second BOG (evaporation from storage 144), the third BOG (vapor from the carrier, see fig. 10), and the flash gas stream (from 1432) and direct a fuel gas (from the fuel gas unit) to a gas consumer (see out of fuel gas unit in Fig. 10). 
Kim does not explicitly teach that the gas consumer is a gas turbine with at least one post-combustion capture unit configured to generate a carbon dioxide (CO2)-rich stream from a combustion product of the gas turbine; and a sequestration compression unit configured to compress and convey the CO2-rich stream towards a sequestration site; and does not explicitly teach a condensation storage tank configured to receive the liquid condensate product from the heavies removal unit and configured for venting a first boil off gas to the fuel gas conditioning unit.
However, Huntington teaches a gas turbine (106, 302, column 6, line 15-16 “gas turbine generator”, column 8, line 13 “gas turbine engine”) and that such are well known power producers consuming natural gas fuel (column 4, line 20-29 - “fuel…include natural gas”), at least one post-combustion capture unit (118, 390) configured to capture a CO2-rich stream (CO2 removed, 394, column 10, line 48) from a combustion product (354, see other streams downstream of gas turbine as well) of the gas turbine (106, 302); and a sequestration compression unit (396) configured to compress and convey the CO2-rich stream (394) towards an off-site sequestration reservoir (column 10, line 20-27 - see depleted oil or gas reservoir).  
Therefore it would have been obvious to a person of ordinary skill in the art to modify Kim to provide the natural gas fuel from the fuel conditioning unit (fuel gas unit) of Kim to the gas turbine of Huntington and provide the post-capture unit and sequestration compressor, and sequestration reservoir to provide power production and carbon dioxide sequestration to the system of Kim for environmentally friendly power production and use of the BOG streams of Kim.
Further, Repasky teaches liquefying natural gas (para. 4) and teaches that it is well known to remove heavy hydrocarbon components to prevent them from freezing at LNG temperatures (para. 23) and further teaches that separated heavy hydrocarbon components may be stored in a storage vessel (122; para. 23).
Further, Ducote teaches liquefying natural gas (para. 17) and teaches heavy hydrocarbon removal (para. 5, see all figures) and teaches that a vapor stream from vessels containing heavy hydrocarbons is mixed with boil of gas (BOG) and used as fuel (see several BOG destinations).
Therefore it would have been obvious to a person of ordinary skill in the art to modify Kim with a condensation storage tank to store a C5+ liquid condensate product from the heavies removal unit for the purpose of holding the fluid for other uses later in the time and space and to send the vented gas from the condensation storage tank to the fuel gas conditioning unit to prepare vapors to be used as fuel with the other fuel streams for the purpose of making use of such vapors as fuel and for the purpose of preventing over pressurization in the condensation tank.
Note that the modification thus provides the first BOG stream and at least one of the second BOG, the third BOG, and the flash gas stream to the fuel conditioning unit (fuel gas unit) and provides the CO2 rich stream to the sequestration compression unit to be the 1st CO2 rich stream.
Further note that Kim teaches a marine vent system (see lines handling gas from the LNG carrier) adapted to receive a marine vessel tank gas (boil off gas from LNG carrier) from a marine LNG storage tank (storage on LNG carrier) of a marine vessel (LNG carrier), and the marine vent system (handling lines) further adapted to direct the marine vessel tank gas (boil off gas from carrier) to the fuel gas conditioning unit (fuel gas unit).
In regard to claims 4, 17, Kim, as modified, teaches that the at least one post-combustion capture unit (Huntington - 118, 390) includes an amine absorber and a liquid amine absorbent for absorbing CO2 (column 10, line 45).  
In regard to claims 5, 18, Kim, as modified, teaches that the acid gas removal unit (1432) includes an amine absorber and a liquid amine absorbent for absorbing CO2 (para. 80).  
In regard to claim(s) 11, 31, 33, Kim, as modified, does not teach that the sequestration compression unit (Huntington-396) is driven by an electric motor.  But official notice was taken in the Office Action dated 4/8/21 that employing electric motors for driving compressors is old and well known.  Applicant failed to traverse this statement.  As such, and in accordance with MPEP §2144.03, the statements have since been considered admitted prior art.  Therefore it would have been obvious to a person of ordinary skill in the art to drive the compressor (396) with an electric motor to permit flexibility in operation and simplicity in control.
In regard to claim 24, Kim, as modified, teaches that the fuel gas conditioning unit (fuel gas unit) is configured to receive the flash gas stream (from 1432).

Claim(s) 1, 4, 5, 11, 13, 15, 17, 18, 22, 24, 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2020/0317305) in view of Huntington (US 10315150), Repasky (US 2018/0259249) and Ducote (US 2019/0204007), and Mondkar (US 2018/0283773).
	In regard to claim(s) 1, 15, 22, and 13, 32, 34, Kim teaches a liquefied natural gas (LNG) production facility (100, see all figures, including fig. 10) comprising:
an acid gas removal unit (1432) configured to accept a raw feed natural gas (associated gas from 122, para. 35) and generate an acid gas stream (acid removed), a flash gas stream (to fuel gas unit), and a purified natural gas stream (towards 1433); 
a dehydration unit (1433) including a solid adsorbent (in bed - para. 81), the dehydration unit (1433) configured to receive the purified natural gas stream (towards 1433) from the acid gas removal unit (1432) and provide a dry purified natural gas stream (para. 82 - “feed gas from which moisture and mercury are removed”, hereafter dry natural gas); 
a heavies removal unit (at least 1436) configured to receive the dry purified natural gas stream (dry natural gas) from the dehydration unit (1433) and produce a C5+ liquid condensate product (interpreted as a liquid hydrocarbon that at least has pentane) (“condensates” - para. 83) (note that it is implicit to the teachings of crude oil production and refining that the condensates would at least contain pentane) and a vapor product (vapor to the liquefaction unit - part to 1434, see fig. 10, hereafter vapor) before the vapor product (vapor) is condensed in a liquefaction unit (1434, 1435); 
the liquefaction unit (1434, 1435) configured to condense the vapor product (vapor) from the heavies removal unit (1436) into an LNG (from 1435 to storage); 
an LNG storage tank (144, LNG storage unit) configured to receive and store the LNG from the liquefaction unit (1434, 1435) and further configured for venting of a second BOG (para. 86 - see at least some “evaporation” from storage); 
an LNG loading facility (offloading unit, Fig. 10, 145, para. 87) configured to receive the LNG from the LNG storage tank (144, LNG storage unit), and transfer the LNG to a marine vessel (para. 87 - LNG carrier) comprising a marine LNG storage tank (holding the LNG on the LNG carrier receiving the LNG from the offloading unit, para. 87), and the LNG loading facility further configured for venting of a third BOG (note that the offloading facility vents gas to the BOG compression unit);  
a fuel gas conditioning unit (fuel gas unit) configured to receive the second BOG (evaporation from storage 144), the third BOG (vapor from the carrier, see fig. 10), and the flash gas stream (from 1432) and direct a fuel gas (from the fuel gas unit) to a gas consumer (see out of fuel gas unit in Fig. 10). 
Kim does not explicitly teach that the gas consumer is a gas turbine with at least one post-combustion capture unit configured to generate a carbon dioxide (CO2)-rich stream from a combustion product of the gas turbine; and a sequestration compression unit configured to compress and convey the CO2-rich stream towards a sequestration site; and does not explicitly teach a condensation storage tank configured to receive the liquid condensate product from the heavies removal unit and configured for venting a first boil off gas to the fuel gas conditioning unit.
However, Huntington teaches a gas turbine (106, 302, column 6, line 15-16 “gas turbine generator”, column 8, line 13 “gas turbine engine”) and that such are well known power producers consuming natural gas fuel (column 4, line 20-29 - “fuel…include natural gas”), at least one post-combustion capture unit (118, 390) configured to capture a CO2-rich stream (CO2 removed, 394, column 10, line 48) from a combustion product (354, see other streams downstream of gas turbine as well) of the gas turbine (106, 302); and a sequestration compression unit (396) configured to compress and convey the CO2-rich stream (394) towards an off-site sequestration reservoir (column 10, line 20-27 - see depleted oil or gas reservoir).  
Therefore it would have been obvious to a person of ordinary skill in the art to modify Kim to provide the natural gas fuel from the fuel conditioning unit (fuel gas unit) of Kim to the gas turbine of Huntington and provide the post-capture unit and sequestration compressor, and sequestration reservoir to provide power production and carbon dioxide sequestration to the system of Kim for environmentally friendly power production and use of the BOG streams of Kim.
Further, Repasky teaches liquefying natural gas (para. 4) and teaches that it is well known to remove heavy hydrocarbon components to prevent them from freezing at LNG temperatures (para. 23) and further teaches that separated heavy hydrocarbon components may be stored in a storage vessel (122; para. 23).
Further, Ducote teaches liquefying natural gas (para. 17) and teaches heavy hydrocarbon removal (para. 5, see all figures) and teaches that a vapor stream from vessels containing heavy hydrocarbons is mixed with boil of gas (BOG) and used as fuel (see several BOG destinations).
Therefore it would have been obvious to a person of ordinary skill in the art to modify Kim with a condensation storage tank to store a C5+ liquid condensate product from the heavies removal unit for the purpose of holding the fluid for other uses later in the time and space and to send the vented gas from the condensation storage tank to the fuel gas conditioning unit to prepare vapors to be used as fuel with the other fuel streams for the purpose of making use of such vapors as fuel and for the purpose of preventing over pressurization in the condensation tank.
Note that the modification thus provides the first BOG stream and at least one of the second BOG, the third BOG, and the flash gas stream to the fuel conditioning unit (fuel gas unit) and provides the CO2 rich stream to the sequestration compression unit to be the 1st CO2 rich stream.
Further note that Kim teaches a marine vent system (see lines handling gas from the LNG carrier) adapted to receive a marine vessel tank gas (boil off gas from LNG carrier) from a marine LNG storage tank (storage on LNG carrier) of a marine vessel (LNG carrier), and the marine vent system (handling lines) further adapted to direct the marine vessel tank gas (boil off gas from carrier) to the fuel gas conditioning unit (fuel gas unit).
Further, presuming that Kim does not sufficiently show the heavies removal unit as claimed, for any reason that is not presently seen, it is noted that Mondkar explicitly teaches that it is routine to arrange a heavies removal unit (Fig. 1; 112, 114; para. 35) to receive a dry purified natural gas stream (110) from a dehydration unit (108), and further teaches that it is routine for hydrocarbons heavier than butane (120) (para. 35) (see that this includes pentane) to be separated as a condensate product (para. 35) thereby clearly teaching that C5+ hydrocarbons (at least pentane) is/are known to be separated by the heavies removal unit (112, 114) and teaches providing the heavy removal unit upstream and prior to the liquefaction unit.  Therefore it would have been obvious to a person of ordinary skill in the art to modify Kim with the heavy removal unit, as taught by Mondkar, for purpose of ensuring that none of the C5+ hydrocarbons freeze and impede flow in the liquefication unit.
In regard to claims 4, 17, Kim, as modified, teaches that the at least one post-combustion capture unit (Huntington - 118, 390) includes an amine absorber and a liquid amine absorbent for absorbing CO2 (column 10, line 45).  
In regard to claims 5, 18, Kim, as modified, teaches that the acid gas removal unit (1432) includes an amine absorber and a liquid amine absorbent for absorbing CO2 (para. 80).  
In regard to claim(s) 11, 31, 33, Kim, as modified, does not teach that the sequestration compression unit (Huntington-396) is driven by an electric motor.  But official notice was taken in the Office Action dated 4/8/21 that employing electric motors for driving compressors is old and well known.  Applicant failed to traverse this statement.  As such, and in accordance with MPEP §2144.03, the statements have since been considered admitted prior art.  Therefore it would have been obvious to a person of ordinary skill in the art to drive the compressor (396) with an electric motor to permit flexibility in operation and simplicity in control.
In regard to claim 24, Kim, as modified, teaches that the fuel gas conditioning unit (fuel gas unit) is configured to receive the flash gas stream (from 1432).

Claim(s) 8, 21, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Kim US 2020/0317305) in view of Huntington (US 10315150), Repasky (US 2018/0259249), Ducote (US 2019/0204007), and Evgenyevich (US 10060301); 
as well as over Kim US 2020/0317305) in view of Huntington (US 10315150), Repasky (US 2018/0259249), Ducote (US 2019/0204007), Mondkar (US 2018/0283773), and Evgenyevich (US 10060301).
In regard to claims 8, 21, Kim, as modified, teaches most of the claim limitations, and Huntington explicitly teaches providing a steam reformer (column 4, line 27-29 “steam reforming” - note that a steam reformer is also a methane gas reformer; see that the reforming is onsite).  But Kim and Huntington do not explicitly teach the steam reforming provides a fuel comprising at least 10 percent hydrogen by volume.  However, Evgenyevich clearly teaches a methane reformer that is also a steam reformer (12, 17) that produces a fuel for a gas turbine that is at least 10% hydrogen (column 7, line 15-20).  Therefore it would have been obvious to a person of ordinary skill in the art to modify Kim, with a steam reformer that provides hydrogen to the gas turbine to enhance the efficiency of the gas turbine and reduce emissions (Evgenyevich - column 1, line 15-20).
In regard to claim 30, Kim, as modified above, teaches the limitations of claim 30, since Huntington teaches at least one capture unit (118, 370, 390) configured to generate a fourth CO2-rich stream (CO2 output of 118, 370, or 390), and the modified LNG production facility of Kim is configured to direct the fourth CO2-rich stream (CO2 output of 118, 370, or 390) to the sequestration compression unit (396); further note that as the steam reformer of Huntington (column 4, line 25-30) and Evgenyevich (12, 17) provides fuel to the gas turbine (106, 302, column 6, line 15-16 “gas turbine generator”, column 8, line 13 “gas turbine engine”) of Huntington which then feeds to the identified at least one capture unit (118, 370, 390), therefore the fourth CO2-rich stream (CO2 output of 118, 370, or 390) is from the product of the steam reformer (12, 17).
Response to Arguments
Applicant's arguments filed 7/7/22 have been fully considered but most are moot in view of the detailed rejection above.  The remaining arguments are not persuasive in view of the reasons below.  
	Applicant's argument (page 10-11) is an allegation that the gas stream out of the dehydrating unit (1433) does not enter the heavies removal unit (1436).  In response, the allegation is incorrect as the gas from the dehydrating unit (1433) does indeed enter the heavies removal unit (1436) and there are no limitations against the gas being at least partially cooled before being entered into the heavies removal unit (1436).  Further, the rejection above also shows that there is nothing inventive about locating the heavies removal unit entirely upstream of the liquefaction unit such that there is no cooling of the gas by the liquefaction unit before the heavies removal column.
	Applicant's argument (page 11) is an allegation that “the claimed invention removes the heavies prior to the liquefaction unit”.  In response, there are no limitations that require that the heavies must be removed from the process gas prior to any cooling by the liquefaction unit.  All that the claim requires is that the heavies removal unit produces a vapor product before the vapor product is condensed in the liquefaction unit.  This relationship is explicitly taught by Kim (see that the vapor product of the unit 1436 is produced before the vapor product is sent to the liquefaction unit and condensed into LNG).

















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571) 272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


JFPIII
August 11, 2022